PER CURIAM.
We affirm the final judgment for plaintiff general contractor against defendant subcontractor for damages for defective work. See Tsavaris v. NCNB National Bank, 497 So.2d 1338 (Fla.2d DCA 1986).
We also affirm the award of prejudgment interest which was specified in the final judgment to begin August 1, 1983. See Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212, 215 (Fla. 1985). Contrary to defendant’s argument, we do not conclude that the final judgment need have made a specific finding as to the date of the loss. There was sufficient evidence on the basis of which to fix the date of the loss as no later than August 1,1983.
Affirmed.
RYDER, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.